UNITED STATES of America, Plaintiff-Appellee,

                                                    v.

                             Eddie Roosevelt HANDS, Defendant-Appellant.

                                               No. 97-6718.

                                     United States Court of Appeals,

                                             Eleventh Circuit.

                                              Oct. 27, 1999.

Appeal from the United States District Court for the Southern District of Alabama (No. 97-00024-001); Alex
T. Howard, Jr., Judge.

                                                 ORDER

        Motion of the Appellee to strike footnote 31 of the Court's opinion, dated August 18, 1999 [184 F.3d

1322], is GRANTED.